SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO UNITED BANCSHARES, INC. (Exact name of registrant as specified in its charter) 0-25976 Commission File Number Pennsylvania 23-2802415 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 30 S. 15th Street, Suite 1200, Philadelphia, PA (Address of principal executive office) (Zip Code) (215) 351-4600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: 1 Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No Not Applicable. Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. United Bancshares, Inc. (sometimes herein also referred to as the “Company” or “UBS”) has two classes of capital stock authorized - 2,000,000 shares of $.01 par value Common Stock and 500,000 shares of $0.01 par value Series A Preferred Stock. The Board of Directors designated a subclass of the common stock, Class B Common Stock, by filing of Articles of Amendment to its Articles of Incorporation on September 30, 1998.This Class B Common Stock has all of the rights and privileges of Common Stock with the exception of voting rights.Of the 2,000,000 shares of authorized Common Stock, 250,000 have been designated Class B Common Stock.There is no market for the Common Stock.As of August 13, 2015, the aggregate number of the shares of the Registrant’s Common Stock issued was 826,921. The Series A Preferred Stock consists of 500,000 authorized shares of stock of which 250,000 have been designated as Series A Preferred stock of which 124,342 shares are issued as of August 13,2015. 2 FORM 10-Q Index Item No. Page PART I-FINANCIAL INFORMATION 1.Financial Statements 4 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 3.Quantitative and Qualitative Disclosures about Market Risk 40 4.Controls and Procedures 40 PART II-OTHER INFORMATION 1.Legal Proceedings 40 1A.Risk Factors 40 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 3.Defaults upon Senior Securities 41 4 Mine Safety Disclosures 41 5.Other Information 41 6.Exhibits 41 3 INDEX Item 1. UNITED BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) Assets: June 30, 2015 December 31, 2014 Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Investment securities available-for-sale, at fair value Loans held for sale Loans held at fair value Loans, net of unearned discounts and deferred fees Less allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned Prepaid expenses and other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits, noninterest-bearing $ $ Demand deposits, interest-bearing Savings deposits Time deposits, under $100,000 Time deposits, $100,000 and over Total deposits Accrued interest payable Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Series A preferred stock, noncumulative, 6%, $0.01 par value, 500,000 shares authorized; 124,342 issued and outstanding at June 30, 2015 and 136,842 issued and outstanding at December 31, 2014 1,243 1,368 Common stock, $0.01 par value; 2,000,000 shares authorized; 826,921 issued and outstanding at June 30, 2015 and 876,921 issued andoutstanding at December 31, 2014 Class B Non-voting common stock; 250,000 shares authorized; $0.01 par value; 191,667 issued and outstanding at December 31, 2014 - Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 INDEX UNITED BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Monthsended June 30, 2015 Three Monthsended June 30, 2014 Six Months ended June 30, 2015 Six Months ended June 30, 2014 Interest income: Interest and fees on loans $ Interest on investment securities Interest on federal funds sold Interest on time deposits with other banks Total interest income Interest expense: Interest on time deposits Interest on demand deposits Interest on savings deposits Total interest expense Net interest income (Credit) provision for loan losses ) ) Net interest income after provision for loan losses Noninterest income: Customer service fees ATM fee income Gain on sale of loans - - - Loss on sale of other real estate ) - ) - Net change in fair value of financial instruments ) ) ) Loan syndication fees Other income Total noninterest income Noninterest expense: Salaries, wages and employee benefits Occupancy and equipment Office operations and supplies Marketing and public relations Professional services Data processing Other real estate expense ) ) Loan and collection costs Deposit insurance assessments Other operating Total noninterest expense Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per common share—basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Unrealized (losses) gains on available for sale securities ) ) Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. 5 INDEX UNITED BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: (Credit)provision for loan losses ) Amortization of premiums on investments Depreciation on fixed assets Net change in fair value of financial instruments Gain on sale of loans ) - Loss on sale of other real estate - (Write-up) Write-down of other real estate owned ) Proceeds from the sale of loans held-for-sale Loans originated for sale ) - (Increase) decrease in accrued interest receivableand other assets ) Increase (decrease) in accrued interest payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from maturity and principal reductions of available-for-sale investment securities Purchase of securities available-for-sale ) - Proceeds from sale of other real estate - Net decrease (increase) in loans ) Purchase of bank premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net decrease in deposits ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Noncash transfer of loans to other real estate $ $ - The accompanying notes are an integral part of these statements. 6 INDEX NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(unaudited) 1. Significant Accounting Policies United Bancshares, Inc. (the "Company") is a bank holding company registered under the Bank Holding Company Act of 1956.The Company's principal activity is the ownership and management of its wholly owned subsidiary, United Bank of Philadelphia (the "Bank"). During interim periods, the Company follows the accounting policies set forth in its Annual Report on Form 10-K filed with the Securities and Exchange Commission.Readers are encouraged to refer to the Company's Form 10-K for the fiscal year ended December 31, 2014 when reviewing this Form 10-Q.Quarterly results reported herein are not necessarily indicative of results to be expected for other quarters. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) considered necessary to present fairly the Company's consolidated financial position as of June 30, 2015 and December 31, 2014 and the consolidated results of its operations and its cash flows for the three and six months ended June 30, 2015 and 2014. Management’s Use of Estimates The preparation of the financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.Material estimates which are particularly susceptible to significant change in the near term relate to the fair value of investment securities, the determination of the allowance for loan losses, the fair value of loans held at fair value, valuation allowance for deferred tax assets, the carrying value of other real estate owned, the determination of other than temporary impairment for securities. Commitments In the general course of business, there are various outstanding commitments to extend credit, such as letters of credit and un-advanced loan commitments, which are not reflected in the accompanying financial statements. Management does not anticipate any material losses as a result of these commitments. Contingencies The Company is from time to time a party to routine litigation in the normal course of its business. Management does not believe that the resolution of any such litigation will have a material adverse effect on the financial condition or results of operations of the Company. However, the ultimate outcome of any such litigation, as with litigation generally, is inherently uncertain and it is possible that some litigation matters may be resolved adversely to the Company. Loans Held for Sale From time to time, the Bank originates SBA loans for which the guaranteed portion is intended to be sold within a short period of time in the secondary market.These loans are carried at estimated fair value based on a loan-by-loan valuation using actual market bids in accordance with the irrevocable option permitted under Accounting Standards Codification (“ASC”) 825-10-25 Financial Instruments. Loans Held at Fair Value The Bank originates SBA loans for which the un-guaranteed portion is retained after the guaranteed portion is sold in the secondary market.Management has elected to carry these loans at fair value.Fair value of these loans is estimated based on the present value of future cashflows for each asset based on their unique characteristics, market-based assumptions for prepayment speeds, discount rates, default and voluntary prepayments as well as assumptions for losses and recoveries. 7 INDEX Loans The Bank has both the positive intent and ability to hold the majority of its loans to maturity.These loans are stated at the amount of unpaid principal, reduced by net unearned discount and an allowance for loan losses.Interest income on loans is recognized as earned based on contractual interest rates applied to daily principal amounts outstanding and accretion of discount. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses.Loans that are determined to be uncollectible are charged against the allowance account, and subsequent recoveries, if any, are credited to the allowance.When evaluating the adequacy of the allowance, an assessment of the loan portfolio will typically include changes in the composition and volume of the loan portfolio, overall portfolio quality and past loss experience, review of specific problem loans, current economic conditions which may affect borrowers’ ability to repay, and other factors whichmay warrant current recognition.Such periodic assessments may, in management’s judgment, require the Bank to recognize additions or reductions to the allowance. Various regulatory agencies periodically review the adequacy of the Bank’s allowance for loan losses as an integral part of their examination process.Such agencies may require the Bank to recognize additions or reductions to the allowance based on their evaluation of information available to them at the time of their examination.It is reasonably possible that the above factors may change significantly and, therefore, affects management’s determination of the allowance for loan losses in the near term. The allowance consists of specific and general components. The specific component relates to loans that are classified as impaired.For those loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical charge-off experience, other qualitative factors, and adjustments made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data.The Bank does not allocate reserves for unfunded commitments to fund lines of credit. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.The Bank will identify and assess loans that may be impaired through any of the following processes: · During regularly scheduled meetings of the Asset Quality Committee · During regular reviews of the delinquency report · During the course of routine account servicing, annual review, or credit file update · Upon receipt of verifiable evidence of a material reduction in the value of collateral to a level that creates a less than desirable Loan-to-Value ratio Impairment is measured on a loan by loan basis for commercial loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller, homogeneous loans, including consumer installment and home equity loans, 1-4 family residential mortgages, and student loans are evaluated collectively for impairment. Accordingly, the Bank does not separately identify individual consumer and residential loans for impairment disclosures. 8 INDEX Non-accrual and Past Due Loans. Loans are considered past due if the required principal and interest payments have not been received 30 days as of the date such payments were due.The Bank generally places a loan on non-accrual status when interest or principal is past due 90 days or more.If it otherwise appears doubtful that the loan will be repaid, management may place the loan on nonaccrual status before the lapse of 90 days. Interest on loans past due 90 days or more ceases to accrue except for loans that are well collateralized and in the process of collection.When a loan is placed on nonaccrual status, previously accrued and unpaid interest is reversed out of income.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Income Taxes Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities.Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not.For financial reporting purposes, a valuation allowance of 100% of the net deferred tax asset has been recognized to offset the net deferred tax assets related to cumulative temporary differences and tax loss carryforwards.If management determines that the Company may be able to realize all or part of the deferred tax asset in the future, an income tax benefit may be required to increase the recorded value of the net deferred tax asset to the expected realizable amount. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more-likely-than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions. Tax positions that meet the more-likely-than not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits, if any, would be recognized in income tax expense in the consolidated statements of operations. 2. Net Loss Per Share The calculation of net loss per share follows: Three Months EndedJune 30, 2015 Three Months Ended June 30, 2014 Six Months EndedJune 30, 2015 Six Months EndedJune 30, 2014 Basic: Net loss available to common shareholders $ ) $ ) $ ) $ ) Average common shares outstanding-basic Net loss per share-basic $ ) $ ) $ ) $ ) Diluted: Average common shares-diluted Net loss per share-diluted $ ) $ ) $ ) $ ) Wells Fargo (formerly Wachovia Corporation) owned 241,666 shares of UBS Common Stock (50,000 voting shares); however, on February 18, 2015, Wells Fargo returned all shares (voting and non voting) for cancellation. 9 INDEX The preferred stock is non cumulative and the Company is restricted from paying dividends.Therefore, no effect of the preferred stock is included in the loss per share calculations. 3.Changes in Accumulated Other Comprehensive Income The following table presents the changes in other comprehensive income: Three Months Ended June 30, 2015 Before tax Net of tax (in (000’s) Amount Taxes Amount Unrealized loss on securities: Unrealized holding loss arising during period $ ) $
